711 N.W.2d 369 (2006)
474 Mich. 1095
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Allen Paul McDONALD, Defendant-Appellant.
Docket No. 130034, COA No. 265215.
Supreme Court of Michigan.
March 27, 2006.
On order of the Court, the application for leave to appeal the October 21, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).